Citation Nr: 1826158	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-16 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for multiple sclerosis, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for traumatic brain injury (TBI).

4.  Entitlement to a compensable rating for service-connected dermatitis of the feet.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1966 to May 1970.  Unfortunately, he died in August 2012, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in June 2010 and November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appellant testified at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of those proceedings is of record.

The Board notes that the claim of service connection for multiple sclerosis was the subject of a prior denial, and the case was originally adjudicated on the basis of whether new and material evidence has been received to reopen.  Here, the Board finds that new and material evidence has been received, and the claim is reopened in accord with 38 C.F.R. § 3.156(a) (2017).  Accordingly, the Board will address the merits of the underlying service connection claim in this decision.

In June 2016, the Board, in pertinent part, remanded the current appellate claims for further development.  A review of the record reflects the development directed by that remand has been substantially accomplished, and the appeal has been returned to the Board for additional appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The record reflects it is at least as likely as not the Veteran had in-country service in the Republic of Vietnam while on active duty, and was presumptively exposed to herbicide agents therein.

2.  During his lifetime, the Veteran was diagnosed with coronary artery disease and myocardial infarction, both of which are recognized as ischemic heart disease presumptively associated with exposure to herbicide agents.

3.  The record does not reflect, prior to his death, the Veteran had a chronic disability associated with the claimed in-service TBI.

4.  Multiple sclerosis is not a condition presumptively associated with exposure to herbicide agents.

5.  The record reflects the Veteran's multiple sclerosis was first diagnosed more than 7 years after his separation from active service; the preponderance of the evidence is otherwise against it being incurred in or otherwise the result of his active service.

6.  The record does not reflect the Veteran's service-connected dermatitis of the feet was manifested by systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than six weeks during a 12-month period; nor was there involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas were affected.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for a grant of service connection for TBI are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for a grant of service connection for multiple sclerosis are not met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for a compensable rating for service-connected dermatitis of both feet are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7806-7817 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the appellant, and the appellant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I. Service Connection

General Considerations - Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The record reflects the appellant, and the Veteran during his lifetime, have stated that he was in combat at some point and that he was in a helicopter which was shot down.  The claimed TBI has been claimed as due to such injury.  Further, it has been contended that the ischemic heart disease and multiple sclerosis were due to in-service exposure to herbicide agents while in Vietnam.  Further, it has been contended the multiple sclerosis may be secondary to the TBI.

The Board notes that while there is no indication in the Veteran's service records of such a deployment, in submitted statements and treatment records the Veteran maintained that he was stationed, among other places, in Chu Lai in the Republic of Vietnam for a few months each in 1967, 1968, and 1969.  Although the Veteran did not make more specific references to dates he was posted in Vietnam or the date of his helicopter crash, he did reference seeing combat and losing friends at Kasan (Khe Sanh) during the Tet offensive, which commenced at the end of January 1968.  Service records indicate the Veteran was assigned to Airborne Early Warning Squadron One (VW-1) which was based in Guam during that period.  

In June 2016, the Board remanded the appeal, in part, to determine if there was evidence of any VW-1 unit members having duty in the Republic of Vietnam.  The Defense Personnel Records Information Retrieval System (DPRIS) reported that the command history for VW-1 showed in 1968 the unit stationed in Guam did maintain a two plane detachment at Marine Corps Air Station in Chui Lai, Republic of Vietnam, which was rotated on a two week basis.  However, the history did not provide the names of personnel assigned to that detachment.  Nevertheless, due to the fact the Veteran was part of VW-1 during this period, and his service personnel records confirm he did volunteer for duty in Vietnam, the Board finds it is at least as likely as not the Veteran had in-country service in the Republic of Vietnam while on active duty.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, he was presumptively exposed to herbicide agents at that time.  See 38 U.S.C.A. § 1116.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases specified at 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

Analysis - Heart Disease

The diseases listed at 38 C.F.R. § 3.309(e), includes ischemic heart disease that is present to a compensable degree at any time after separation from active service.  Here, during his lifetime the Veteran was diagnosed with coronary artery disease which is explicitly noted as being an ischemic heart disease under this regulatory provision.  Further, the Veteran's death certificate lists his immediate cause of death as myocardial infarction, which is also recognized as ischemic heart disease under the regulation.  Therefore, service connection is warranted for ischemic heart disease pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).

Analysis - TBI

In this case, the Board finds that even if the Veteran did sustain an in-service head injury as contended, the record does not reflect, prior to his death, he had a chronic disability associated with the claimed in-service TBI.  For example, there was no indication of such a disability on his May 1970 release from active duty examination, nor on a subsequent November 1974 VA examination.  

The Board acknowledges that treatment records, including in August 2012, note a history of closed-head injury with brief loss of consciousness in 1968, but these records indicate no current residuals as a result thereof.  For example, the August 2012 treatment records noted he had denied epilepsy, passing out spells, or strokes.  Although there was evidence of cognitive impairment/dementia, it appears this was attributed to the multiple sclerosis and not the reported history of TBI.  Further, the treatment records include reports of brain MRIs that were conducted during the Veteran's lifetime, but the MRI reports do not appear to have evidence of TBI.

The Board acknowledges that it has been contended the TBI occurred as a result of combat, and the Federal Circuit has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  Nevertheless, there must still be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Moreover, given the complex nature of TBI disability the Board finds that competent medical evidence is required to show such a disability in this case, and the Board has already found that such is not supported by the evidence.  Consequently, service connection must be denied for the claimed TBI.

Analysis - Multiple Sclerosis

In this case, the Board notes that while it has been determined that the Veteran is presumed to have been exposed to herbicide agents while on active duty, multiple sclerosis is not one of the conditions presumptively associated with such exposure under 38 C.F.R. § 3.309(e).  As such, service connection is not warranted pursuant to these presumptive provisions.

The Board notes, however, that the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

In this case, it has also been contended that the Veteran's multiple sclerosis is secondary to TBI.  Although service connection is permitted on a secondary basis in accord with 38 C.F.R. § 3.301, for the reasons stated above the Board has determined service connection is not warranted for TBI.

The Board further notes that 38 C.F.R. §§ 3.307, 3.309(a) provide that if multiple sclerosis becomes manifest to a degree of 10 percent or more within 7 years from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Since the minimum disability rating for multiple sclerosis is 30 percent, any manifestation of multiple sclerosis can meet the 10-percent requirement at any time during the first 7 years after service.  38 C.F.R. § 4.124, Diagnostic Code 8018.  Nevertheless, in this case the record reflects the Veteran's multiple sclerosis was first diagnosed more than 7 years after his separation from active service.  There was no diagnosis of such disability in the Veteran' service treatment records, to include his May 1970 release from active duty examination, or the November 1974 VA examination.  Moreover, several treatment records note that the multiple sclerosis was first diagnosed in 1995, more than 20 years after his separation from service.  Thus, service connection is not warranted pursuant to these presumptive provisions.

In addition, as multiple sclerosis is a complex medical condition first diagnosed many years after service, the Board finds that competent medical evidence is required to show it was incurred in or otherwise the result of the Veteran's active service.  Here, nothing on file shows that the Veteran or appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, their contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  The Board also reiterates that they generally contended that service connection was warranted based upon in-service exposure to herbicide agents and/or as secondary to TBI, and it was determined above service connection is not warranted on either basis.  No competent medical evidence is otherwise of record which supports a finding of direct service.  

For these reasons, the Board finds the preponderance of the evidence is against the Veteran's multiple sclerosis having been incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

II.  Increased Rating

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994.  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected dermatitis of both feet was evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7817, which provides that a noncompensable (zero percent) rating is warranted for any extent of involvement of the skin that requires no more than the use of topical therapy during the past 12 months.  A 10 percent rating is warranted where there is any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for any extent of involvement of the skin; and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned where there is generalized involvement of the skin without systemic manifestations; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.  A 100 percent rating is assigned where there is generalized involvement of the skin with systemic manifestations such as fever, weight loss, and hypoproteinemia; and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.

The Federal Circuit has noted that VA regulations draw a clear distinction between "systemic therapy" and "topical therapy" as operative terms; and that "systemic therapy" means treatment pertaining to or affecting the body as a whole, whereas "topical therapy" means treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Granted, the Federal Circuit acknowledged that a topical corticosteroid treatment could meet the definition of "systemic therapy" if it was administered on a large enough scale such that it affected the body as a whole.  However, the Federal Circuit emphasized this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

In this case, a thorough review of the record, including medical treatment records, does not reflect the Veteran's service-connected dermatitis of the feet was manifested by systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than six weeks during a 12-month period.  Therefore, he does not meet or nearly approximate the criteria for a compensable rating under Diagnostic Code 7817, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  

The Board also observes that in adjudicating the case below, to include in the September 2017 Supplemental Statement of the case, it appears the RO considered the criteria found in Diagnostic Code 7806, which provides that a noncompensable (0 percent) rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest (60 percent) rating requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  38 C.F.R. § 4.118.

Here, a thorough review of the record, including medical treatment records, does not reflect the service-connected dermatitis of the feet was there involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas were affected.  Moreover, the Board has already determined that it was not manifested by systemic therapy, which would include corticosteroids or other immunosuppressive drugs.  In fact, the treatment records indicate no more than topical therapy for this service-connected disability.

In view of the foregoing, this appellate claim must be denied.


ORDER

Service connection for ischemic heart disease is granted.

Service connection for TBI is denied.

Service connection for multiple sclerosis is denied.

A compensable rating for service-connected dermatitis of the feet is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


